DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/22 (hereinafter Response) has been entered. Examiner notes that Applicant has amended claims 1 and 18 and claims 22-30 are new, therefore claims 1, 2, 4, 6, 13-16, 18, and 20-30 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 23 as newly presented recites in part “diluting the dry fraction with liquid comprising digester filtrate.” However, Applicant’s originally filed Specification [0003] merely states “the rejects are diluted, for example with the addition of water of digester filtrate, and hammer milled and screened to remove organics that may have remained in this fraction after the extrusion/pressing step.” Thus, according to Applicant’s Specification, it is water of digester filtrate that may be used to dilute the rejects, i.e., the dry fraction, which is different than a liquid comprising digester filtrate. Because “diluting the dry fraction with liquid comprising digester filtrate” was not disclose in Applicant’s originally filed specification is considered to be new matter and fails to comply with the written description requirement. Examiner suggests amending claim 23 to recite “diluting the dry fraction with water of digester filtrate.”
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14, 16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0101991 A1 Aharon et al (hereinafter Aharon) in view of WO 2013/091094 A1 to Josse et al (hereinafter Josse) and further in view of US 2015/0167022 to Jensen et al (hereinafter Jensen).
Regarding claim 1, Aharon discloses a method of treating solid waste including organic material (Abstract discloses a system/method for producing a fuel with feedstock waste; [0005]-[0006] discloses that the waste includes solids, therefore Aharon discloses a method for treating solid waste including organic material. See also [0049].) the method comprising steps of, 
a) extruding or pressing the waste (16 or 46) to separate a dry fraction from a wet fraction (Fig. 1 and [0060] discloses that sewage is introduce to the entrapping device 16 to remove a wet fraction from the a dry fraction and [0062] discloses that the entrapping device may utilize a screw press or a filter press; [0077] discloses that the dewatering device may utilize a screw press to remove a wet fraction from the a dry fraction); and, 
b) pulverizing or milling the dry fraction (Fig. 4 and [0122] disclose using a grinding device, interpreted to be pulverizing or milling, to reduce the size of the dry portion 50 to a suitable particle size), and separating the dry fraction into liquid fraction that includes residual organics and dry fraction rejects by utilizing a dewatering device that retains the dry fraction rejects and permits the passage of the liquid fraction while or after pulverizing or milling the dry fraction (Fig. 4 and [0124]-[0126] disclose that the product of the grinding step is washed, pressed, and dried utilizing any suitable means e.g., screw press, filter press, piston press, belt press, or centrifuge to separate the liquid fraction from the dry fraction. See also [0075]-[0076] which discloses that the mineral removal device introduces liquid to the ground product.).

Although Aharon discloses utilizing a variety of dewatering devices to remove liquid from a ground product, Aharon does not expressly disclose passing the pulverized or milled dry fraction over a screen that retains the dry fraction rejects and permits the passage of the liquid fraction. Aharon further does not disclose washing the separated dry fraction rejects to remove organic film or organics.

Josse teaches that it was old and well known in the art of waste treatment for dewatering devices to operate by passing the pulverized or milled dry fraction to a screen that retains the dry fraction rejects and permits the passage of the liquid fraction, e.g., see [0053].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Aharon’s dewatering devices with a screen for retaining the solid fraction and allowing passage of the liquid fraction, as taught by Josse, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). 

Jensen teaches that it was old and well known in the art of processing waste before the effective filing date of the claimed invention, to wash the separated dry fraction rejects to remove organic film or organics (Fig. 4 & [0112] teach that the ballistic separation produces at least liquid/wet fraction and 2D fraction, i.e., a dry fraction. Then the 2D fraction is pressed again to produce a second liquid fraction and a remainder 2D fraction, which interpreted as being equivalent to the dry fraction rejects, the remainder 2D fraction is then washed the second liquid fraction is removed, i.e., after being separated; [0061] teaches that organic material is recovered from the wash process, i.e., teaches removing organics from a wash process) to remove and recover residual organic material from the non-degradable solids. See Jensen [0061].
Therefore it would have been obvious to one of ordinary skill in the art of processing waste before the effective filing date of the claimed invention to modify the waste processing system disclosed by the combination of Aharon and Josse to incorporate washing the separated dry fraction rejects to remove organic film or organics as taught by Jensen in order to remove and recover residual organic material from the non-degradable solids, e.g., see Jensen [0061], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 14, depending on claim 1, the modified combination of Aharon/Josse/Jensen does not specifically disclose wherein the wet fraction comprises over 80% of the organic material.
However, Examiner notes that Applicant has not set forth in clear and positive recitation any criticality for the claimed range of organic material in the wet fraction, as opposed to any other range of organic material in the wet fraction, nor that the range of organic material in the wet fraction produces a new or unexpected result. Therefore, the result of pressing/extruding the waste to yield a result where the wet fraction comprises over 80% of the organic material is merely an obvious matter of design choice and one of ordinary skill in the art would arrive at applicant's claimed diameter through routine engineering and experimentation.

Regarding claim 16, depending on claim 1, the modified combination of Aharon/Josse/Jensen does not specifically disclose wherein the wet fraction comprises over 90% of the organic material.
However, Examiner notes that Applicant has not set forth in clear and positive recitation any criticality for the claimed range of organic material in the wet fraction, as opposed to any other range of organic material in the wet fraction, nor that the range of organic material in the wet fraction produces a new or unexpected result. Therefore, the result of pressing/extruding the waste to yield a result where the wet fraction comprises over 90% of the organic material is merely an obvious matter of design choice and one of ordinary skill in the art would arrive at applicant's claimed diameter through routine engineering and experimentation.

Regarding claim 18, depending on claim 1, the modified combination of Aharon/Josse/ Jensen further discloses wherein step c) comprises washing only the separated dry fraction rejects (Aharon Fig. 4 and [0124]-[0126] discloses separating the pulverized/milled dry fraction to create dry fraction rejects and Jensen [0112] discloses washing residual solids after separation, as discussed above in claim 1, therefore the modified combination teaches only washing dry separated fraction rejects).
It would have been obvious to modify Aharon in view of Josse and further in view of Jensen for the same reasons discussed above in claim 1.

Regarding claim 20, depending on claim 1, Aharon further discloses wherein the solid waste is source separated organics, commercial waste, industrial waste, or a combination thereof ([0048] discloses that the waste received by the system may be “municipal sewage waste system or any other sewage system, such as, for example, industrial or agricultural waste systems”. Agricultural waste is interpreted as commercial).

Regarding claim 21, depending on claim 20, Aharon further discloses wherein the extruding or pressing the waste is performed at a pressure from 50 to 120 bar ([0064] discloses the pressure used is between 10 atm and 200 atm which covers the claimed range).

Regarding claim 22, depending on claim 1, Aharon further discloses a step of diluting the dry fraction before pulverizing or milling the dry fraction ([0075] discloses that a mineral removal device 42 is used to wash, adding liquid to wash is interpreted as diluting the dry fraction, and as shown in Fig. 1, is performed prior to the pulverizing or milling step 102 discussed above in claim 1).

Claims 2, 4, and 6, are rejected under 35 U.S.C. 103 as being unpatentable over Aharon in view of Josse and further in view of Jensen and further in view of WO 2016/174609 to Daneu which was provided in the IDS filed 05/03/2017.
Regarding claim 2, depending on claim 1, Aharon discloses anaerobic processing of sewage but the modified combination of Aharon/Josse/ Jensen does not disclose wherein the wet fraction is treated in an anaerobic digester.
Daneu teaches that it is old and well known in the art of waste treatment, before the effective filing date of the claimed invention, for the wet fraction (18) to be treated in an anaerobic digester (Fig. 3—tanks 50, 52, 54) (Fig. 1 & 3, cl. 4; anaerobic digestion of the liquid fraction occurs in steps 30, 32, 34 of Fig. 1) to maximize the waste recovery process of waste treatment by making use of both the solid and the liquid fraction of waste see e.g., Daneu p. 1 ¶¶7-8.
Therefore, it would have been obvious to one of ordinary skill in the art of waste treatment before the effective filing date of the claimed invention to modify the waste treatment system disclosed by the modified combination of Aharon/Josse/ Jensen to incorporate the treatment of the wet fraction in an anaerobic digester as taught by Daneu in order to maximize the waste recovery process of waste treatment by making use of both the solid and the liquid fraction of waste see e.g., Daneu p. 1 ¶¶7-8, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 4, depending on claim 1, Aharon discloses that the dry fraction is milled in step 102 and then dewatered in steps 106-110, e.g., see fig. 4, the modified combination of Aharon/Josse/ Jensen however, does not disclose what happens to the liquid fraction including residual solids, i.e. organics, included in the liquid fraction.
Daneu teaches that it is old and well known in the art of waste treatment, before the effective filing date of the claimed invention, wherein the residual organics (67) are treated in an anaerobic digester (Fig. 3—tanks 50, 52, 54) (Figs. 1&2; p. 6 ¶3; any residual organics 67 released during the milling of the dry fraction 16 are sent to the digester) to maximize the waste recovery process of waste treatment by making use of both the solid and the liquid fraction of waste see e.g., Daneu p. 1 ¶¶7-8.
Therefore, it would have been obvious to one of ordinary skill in the art of waste treatment before the effective filing date of the claimed invention to modify the waste treatment system disclosed by the modified combination of Aharon/Josse/ Jensen to incorporate the treatment of the liquid fraction including residual organics in an anaerobic digester as taught by Daneu for the same reasons discussed in claim 2.

Regarding claim 6, depending on claim 1, Aharon discloses washing the dry fraction rejects but the modified combination of Aharon/Josse/ Jensen does not disclose wherein wash water produced from washing the dry fraction rejects is treated by anaerobic digestion.
Daneu teaches that it is old and well known in the art of waste treatment, before the effective filing date of the claimed invention, for wash water produced from washing the dry fraction rejects to treated by anaerobic digestion (Figs. 1&2; p. 6 ¶5; recycled water, added during the milling process to the dry fraction rejects is then treated in the anaerobic digestion process) to maximize the waste recovery process of waste treatment by making use of both the solid and the liquid fraction of waste see e.g., Daneu p. 1 ¶¶7-8.
Therefore, it would have been obvious to one of ordinary skill in the art of waste treatment before the effective filing date of the claimed invention to modify the waste treatment system disclosed by the modified combination of Aharon/Josse/ Jensen to incorporate the treatment of the wash water in an anaerobic digester as taught by Daneu for the same reasons discussed in claim 2.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aharon in view of Josse and further in view of Jensen and further in view of Bott.
Regarding claim 13, depending on claim 1, the modified combination of Aharon/Josse/ Jensen does not disclose the pressure that the extruder or press operates under.
Bott teaches that it was old and well known in the art of waste treatment to operate an extruder or press as a low pressure extrusion press (Abstract discloses that the dewatering press, interpreted as an extrusion press operates at 50bar or more. Examiner notes that 50 bar or more is interpreted to be low pressure in light of Applicant’s originally filed specification [0008] which states that a press operating between 50 and 180 bar is a low pressure press.) to dewater difficult to dewater sludge. See Bott e.g., col 2 lns 12-29. 
Therefore, it would have been obvious to one of ordinary skill in the art of waste treatment before the effective filing date of the claimed invention to modify press or extruder disclosed by the modified combination of Aharon/Josse/ Jensen to incorporate the operating as a low pressure extrusion press by operating at 50 bar or above as taught by Bott in order to dewater difficult to dewater sludge, e.g., see Bott e.g., col 2 lns 12-29, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 15, depending on claim 13, the modified combination of Aharon/Josse/ Jensen does not disclose the pressure that the extruder or press operates under.
Bott teaches that it was old and well known in the art of waste treatment to operate an extruder or press between 50 to 180 bar (Abstract discloses that the dewatering press, interpreted as an extrusion press operates at 50bar or more.) to dewater difficult to dewater sludge. See Bott e.g., col 2 lns 12-29. 
Therefore, it would have been obvious to one of ordinary skill in the art of waste treatment before the effective filing date of the claimed invention to modify press or extruder disclosed by the modified combination of Aharon/Josse/ Jensen to incorporate the operating at 50 bar or above as taught by Bott in order to dewater difficult to dewater sludge, e.g., see Bott e.g., col 2 lns 12-29, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections of claims 1, 2, 4, 6, 13-16, 18, and 20-22 have been fully considered but are not persuasive.  See Response pp. 5-9.
Applicant takes the position that the combination of Aharon/Josse/Jensen to reach the method of amended claim 1 would only be the result of impermissible hindsight stating on p. 6 of the Response:
Turning to the present disclosure, the Examiner asserts that a skilled person would modify the washing step of Aharon in view of Jensen to arrive at a step of washing the separated dry fraction rejects to remove organic film or organics. However, Aharon refers to a mineral washing step to reduce the amount of minerals to a desirable mineral concentration in the final product. Aharon does not teach or suggest a washing step to remove anything other than minerals, let alone organic film or organics, before the grinding step of Aharon. Jensen teaches washing bio-liquid from non-degradable material following enzymatic digestion. Aharon does not teach or suggest enzymatic digestion of waste prior to the mineral washing step. Furthermore, as noted above, Aharon does not suggest the need to remove organics prior to grinding. Therefore, the Examiner's reasoning for modifying Aharon to incorporate a washing step of Jensen is absent from the cited art and common knowledge in view of the cited art, and is only present in the Applicant's specification. Consequently, the Examiner's reasoning has been improperly gleaned from Applicant's own specification and the combination of Aharon and Jensen is an exercise of impermissible hindsight. Accordingly, it is respectfully submitted that the combination is improper and respectfully requested that the rejection be withdrawn.
Examiner disagrees. This argument is not understood because as presently amended claim 1 there is no washing step prior to pulverizing/milling. The only washing step occurs after pulverizing/milling. Because the argument does not apply to the presently amended claim 1 it is not persuasive. 
Applicant’s argument that the combination of references used to reject claim 6 is not persuasive. See Response pp. 7-8. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For at least these reasons Applicant’s arguments directed toward the rejection of the claims 1, 2, 4, 6, 13-16, 18, and 20-22 under 35 USC 103 is not persuasive.

Regarding amended claims 23-30, Applicant’s argument that the combination of Aharon/Josse/Jensen does not teach or suggest using liquid comprising digester filtrate to dilute a dry fraction is persuasive and thus is not applied. As recognized by Applicant Aharon discloses using, e.g., deionized water to perform a mineral wash, i.e., dilute the dry fraction prior to milling/pulverizing, e.g., see [0075]. Because digester filtrate liquid would contain minerals, one of ordinary skill in the art would not modify Aharon to use digester filtrate liquid as it would not properly rinse minerals from the dry fraction rejects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                            
/JOHN P GO/Primary Examiner, Art Unit 3686